United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 98-3714
                                 _____________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
Clemmie Genero Cason,                  *       [UNPUBLISHED]
                                       *
                   Appellant.          *
                                 _____________

                            Submitted: March 9, 1999
                                Filed: March 18, 1999
                                 _____________

Before FAGG, LAY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

       Minneapolis police received an anonymous tip about the delivery of crack
cocaine to Minneapolis from Chicago. The tipster identified the two men making the
delivery as Clemmie Genero Cason and Billy Smith, described their physical
characteristics, gave the address where the crack would be delivered, said the men
would be driving a 1997 black Saab 900 rented from a certain company with a certain
license number, and reported when Cason and Smith had left Chicago and when they
should arrive in Minneapolis. Police checked the license number provided by the
tipster and learned the license was for the car named, the car was owned by the
specified rental company, and the car had been rented by Cason in Chicago. Police
also discovered a Billy Smith had given the delivery address as his own during a
contact with law enforcement officers. Around the time of the car’s expected arrival,
police set up surveillance near the freeway exit that would normally be used by
someone traveling from Chicago to the delivery address. When the officers saw a
black Saab traveling towards the place of delivery, they followed the car. After
confirming the license number was the one given by the tipster, they stopped the
Saab. An officer approached the driver’s side window and saw two men matching
the tipster’s descriptions. At the officer’s request, the driver, Billy Smith, got out of
the car. Because Smith said he did not have a valid driver’s license, the officer
arrested Smith for driving without a license. In a pat search, the officer felt lumps in
Smith’s pants pocket. As the officer believed based on his experience, the lumps
turned out to be small plastic bags of marijuana. The officer searched the car incident
to Smith’s arrest and found crack cocaine in the car’s hatchback area. The car’s
passenger, Cason, was charged with conspiracy to distribute and to possess with
intent to distribute crack cocaine, and aiding and abetting possession with intent to
distribute crack cocaine. The district court denied Cason’s motion to suppress the
cocaine and a jury convicted him. The district court sentenced Cason to
imprisonment for ten years, the statutory minimum sentence.

       On appeal, Cason asserts the district court should have granted his motion to
suppress because the officers lacked a basis for stopping the Saab or for searching it.
We disagree. Under the totality of the circumstances, the investigative stop did not
violate the Fourth Amendment. See United States v. Johnson, 64 F.3d 1120, 1124-25
(8th Cir. 1995). Based on the detailed, anonymous tip that the police had extensively
corroborated, the police had a reasonable, articulable suspicion that a drug crime was
being committed when they stopped the Saab. See id. After stopping the car, officers
had probable cause to arrest Smith for driving without a license. See United States
v. Caldwell, 97 F.3d 1063, 1067 (8th Cir. 1996). The officers could then properly
search the passenger compartment of the car, including the hatchback area where the



                                          -2-
crack cocaine was found, incident to Smith’s arrest. See id. We thus conclude the
district court properly denied Cason’s motion to suppress.

       Cason also asserts the district court should not have applied the statutory
minimum sentence because he satisfied the criteria in U.S. Sentencing Guidelines
Manual § 5C1.2 (1997) (safety valve provision). Cason was not eligible for the safety
valve because he did not meet some of the requirements. Cason never met with the
government to provide all the information about his offense. See id. § 5C1.2(5);
United States v. Romo, 81 F.3d 84, 85-86 (8th Cir. 1996). Also, Cason had more than
one criminal history point, even though his “decayed” convictions were not counted.
See Guidelines § 5C1.2(1). Because Cason was not eligible for the safety valve, the
district court properly declined to apply it.

      We affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-